76 F.3d 374
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.W.A. MacGuire, Plaintiff--Appellant,v.Dennis BAUGH, Probation and Parole Officer;  Robin Harper,Probation Officer;  Alan Rasmussen, Probation andParole Officer, Defendants--Appellees.
No. 95-7539.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 14, 1995.Decided Jan. 25, 1996.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   Samuel G. Wilson, District Judge.  (CA-95-776-R)
W.A. MacGuire, Appellant Pro Se.
W.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
William A. MacGuire appeals the district court's order denying his Fed.R.Civ.P. 59(e) motion for reconsideration of the court's dismissal of his complaint as frivolous pursuant to 28 U.S.C. § 1915(d) (1988).   The notice of appeal brings up for review MacGuire's 42 U.S.C. § 1983 (1988) complaint as well as the motion for reconsideration.  See Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir.1978).   We have reviewed the record and the district court's opinions and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   MacGuire v. Baugh, No. CA-95-776-R (E.D. Va.  Aug. 8, 1995;  Sept. 5, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED